Title: To James Madison from Lewis Frederick De Lesdernier, 1 September 1807
From: De Lesdernier, Lewis Frederick
To: Madison, James



Sir,
Collectors Office, Port of Passamaquody, September 1st 1807.

Since my last of July 15th: stating the conduct of John Flintoph, lieutenant and commander of his Britannic majesty’s armed Schooner the Pogge, or Progui, accompanied with sundry depositions &c, in continuation I take the liberty to state, for the further information of government, some subsequent occurrences relating to a proceeding from these transactions. 
The Schooner Harmony of Islesboro’, Paoli Hewes, master and owner, which was then captured and carried into St. Johns, New Brunswick, for adjudication, has undergone a rigorous trail, though the court of vice admiralty, is now returned by a decree of restoration, as may be more fully understood by examining the file of documents accompanying this communication, and were deposited at this office with earnest request that they should be forthwith forwarded, together with captain P. Hewes’ memorial, protest, letter from his counsel, and an estimate of damages for costs and detention, sustained by this defendant and claimant, in the progress of the business, to which he solicits humbly, due attention and relief. 
The other vessel also carried into St. John’s with the above to wit: the schooner Nabby, of East port, John Pace, master and owner, burthen about twenty one tons, licensed to carry on the cod fishery, and employed in importing plaister of paris, by permit to touch and trade, has been condemned at their court and sold at public vendue for 60$. The owner was so indigent as not to have it in his power to buy her in, and the probability is, she will be burnt... The proceeding in such cases. 
I take the liberty to suggest, that it would be judicious, as soon as feasible, to have the boundary line from the mouth of the St.Croix into the bay of Funday, definitively ascertained and permanently fixed. Here is a gap through which all the wild creatures come in and commit depredations on our peaceable and unsuspecting citizens, and alarm us in our most retired moments of rest; not only threatning destruction, but actually throwing shot among unoffending individuals of every sex and age, passing and repassing in their domestic occupations, within the limits of their own peaceful government. This I experienced among others, and narrowly escaped being sunk in the revenue boat; a gun was loaded and repeatedly ordered to be fired into the boat, but the dispensation of divine providence, I presume interposed.
I regret much that I have to make such observations, as well as to find that the imperiousness of the British naval commander is so correspondent on all our extensive sea coast. With the highest esteem, I have the honor to be, Sir, Your most humble servant. 

Lewis Fred. de Lesdernier, Collector of Passamaquody

